Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 11
Cancelled: 2, 4, 11 and 13
Added: None
Therefore, claims 1, 3, 5-10, 12 and 14-18 are currently pending in the instant application.

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with the argument that Morikawa does not disclose the limitations “newly receiving the signal for a predetermined period of time, and determining whether the first-axis rotation angle and the second-angle rotation angle are changed; and switching the direction setting of the direction keys and storing the direction setting when the first-axis rotation angle and the second-axis rotation angle are changed”. Morikawa clearly teaches determining a holding state of a device (Fig. 15). When a user changes the grip, Morikawa receives a signal and waits for a predetermined period of time to detect the grip position (Fig. 20, periods 262-263). The waiting time avoids excessive potential difference fed into bioelectric potential sensor. 
And, Morikawa uses the signals from the electrodes to determine the holding state of the device (Figs. 17A-17F element 51-54; Para. 0191-0194). Therefore, the signals are the device signals. Further, Morikawa also discloses using a gyro sensor along with the signals from electrodes to improve the for a predetermined period of time, and determining whether the first-axis rotation angle and the second-angle rotation angle are changed; and switching the direction setting of the direction keys and storing the direction setting when the first-axis rotation angle and the second-axis rotation angle are changed”. Although the application scenarios of the instant application and the cited references may be different, the cited references teach the subject matter recited in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9-10, 12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. (US 2014/0249438 A1, hereinafter “Morikawa”) in view of Nagata et al. (US 2007/0013659 A1, hereinafter “Nagata”).

As to claim 10, Morikawa (Fig. 2B) discloses a display device (46) for switching a direction setting of direction keys (41), comprising:
one or more processors (Fig. 9 element 101); and

receiving a signal (Fig. 13 step S31; Para. 0158), wherein the display device is defined as having a first axis and a second axis (Fig. 2B, the display device has X-axis and Y-axis), and the signal indicates a rotation angle (Fig. 15; Para. 0176-0185, holding orientation is interpreted to read on a rotation angle);
switching the direction setting of the direction keys in a key area of the display device according the rotation angle to perform directional control on a current display image displayed by the display device (Figs. 24A, 24B; Para. 0237),
wherein the directional control is performed by any of the direction keys based on the result of the switching step (Fig. 15);
wherein the direction keys have a first direction setting (Fig. 15, forward holding), and the step of switching the direction setting of the direction keys in a key area of the display device according to the rotation angle further comprises:
obtaining rotation information of the direction keys according to the rotation angle;
determining whether the rotation information is the same as the first direction setting (Fig. 21; Para. 0230); and
setting the first direction setting to a second direction setting according to the rotation
information when the rotation information is different from the first direction setting (Fig. 21; Para. 0223-0228) , and controlling the direction of the current display image according to the second direction setting (Fig. 21 element “reverse holding”);
wherein the step of controlling the direction of the current display image according to the
first direction setting or the second direction setting is that the device uses different direction keys
corresponding to the first direction setting and the second direction setting to perform the same

storing the direction settings (Fig. 15; Para. 0182);
newly receiving the signal for a predetermined period of time (Fig. 20 element time period 263-264; Para. 0226, the waiting time for manner-of-holding determination of the next grip signal), and determining whether the first-axis rotation angle and the second-axis rotation angle are changed (Fig. 21); and
switching the direction setting of the direction keys and storing the direction setting when the first-axis rotation angle and the second-axis rotation angle are changed (Fig. 21, forward holding and reverse holding settings; And, Nagata teaches determining rotation angles as discussed below).
Morikawa does not disclose a first-axis rotation angle of the display device around the first axis and a second-axis rotation angle of the display device around the second axis. 
However, Nagata teaches a first-axis rotation angle of the display device around the first axis and a second-axis rotation angle of the display device around the second axis (Fig. 17 step A3; Para. 0196-0198).
It would have been obvious to one of ordinary skill in the art at the time of filing to improve the base device of Morikawa. Nagata, as discussed above, discloses a known method of detecting an x-axis rotation angle and a y-axis rotation angle that would be applicable to the base device of Morikawa. One of ordinary skill in the art would have recognized that such a combination would have yielded predictable results and resulted in an improved system. The rotation angles would have been used to calculate an inclination of the device (Nagata; Para. 0019) as Morikawa discloses using an attitude sensor such as gyro sensor along with a biological signal to improve the accuracy of determination for forward holding or reverse holding (Morikawa; Para. 0237). 
The above rejection also stands for the corresponding method of claim 1. 

As to claim 12, Morikawa discloses the display device for switching a direction setting of direction keys as claimed in claim 10, wherein the rotation information of the direction keys is obtained from a lookup table (Fig. 15; Para. 0176).
The above rejection also stands for the corresponding method of claim 3. 

As to claim 14, Morikawa discloses the display device for switching a direction setting of direction keys as claimed in claim 10, wherein the signal is generated by a motion sensor, wherein the motion sensor is a gyroscope, an accelerometer or a gravity sensor (G-sensor) (Para. 0237).
The above rejection also stands for the corresponding method of claim 5. 

As to claim 15, Morikawa discloses the display device for switching a direction setting of direction keys as claimed in claim 10, wherein the signal is manually input by a user (Fig. 4B element 48, 49, Para. 0091, the electrodes are manually touched by the user).
The above rejection also stands for the corresponding method of claim 6. 

As to claim 18, Morikawa does not disclose the display device for switching a direction setting of direction keys as claimed in claim 10, wherein the display device is a liquid-crystal display.
However, Nagata teaches wherein the display device is a liquid-crystal display (Para. 0155). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Nagata to use a liquid-crystal display in the display device of Morikawa. The combination would have merely yielded predictable results of displaying images. 
The above rejection also stands for the corresponding method of claim 9. 

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa and Nagata as applied to claims 1 and 10 above, and further in view of Kim (US 2010/0105428 A1, hereinafter “Kim”).

As to claim 16, Morikawa does not disclose the display device for switching a direction setting of direction keys as claimed in claim 10, wherein the display device is a projector.
However, Kim (Fig. 10) teaches wherein the display device is a projector (10-1, 10-2; Para. 0150). 
It would have been obvious to combine the teaching of Kim to include a projector in the mobile device of Morikawa/Nagata. The motivation would have been to increase the functionality of mobile device (Kim; Para. 0005, 0007). 
The above rejection also stands for the corresponding method of claim 7. 

As to claim 17, Morikawa does not disclose the display device for switching a direction setting of direction keys as claimed in claim 10, wherein the current display image is an image projected by the projector.
However, Kim teaches wherein the current display image is an image projected by the projector (Fig. 10). 
It would have been obvious to combine the teaching of Kim to include a projector in the mobile device of Morikawa/Nagata. The motivation would have been to increase the functionality of mobile device (Kim; Para. 0005, 0007). 
The above rejection also stands for the corresponding method of claim 8. 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Yorozu (US 2019/0281233 A1) also discloses switching of directional keys functions according to a rotation of the device (Fig. 14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625